Citation Nr: 0012253	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-36 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an increased rating for service-connected 
ureteral calculus, right and left, with residual tender and 
painful scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Beverly D. Poole, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
October 1969, from July 1975 to July 1977, and from December 
1980 to November 1982, with additional periods of inactive 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which found that new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for a chronic cervical disorder and denied 
entitlement to service connection, as well as a July 1996 
rating decision that denied entitlement to an increased 
rating for the veteran's service-connected ureteral calculus 
with scar.

This case was before the Board in August 1997, at which time 
the Board concluded that new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for a chronic cervical disorder.  The case was 
remanded for additional evidentiary development, including 
examination of the veteran, and adjudication on the merits. 

After the foregoing development, in April 1998 the Board 
denied entitlement to service connection for a cervical 
disorder and entitlement to a disability rating in excess of 
10 percent for service-connected ureteral calculus, right and 
left, with residual tender and painful scar.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court).  
In September 1999, the Court vacated and remanded the Board's 
April 1998 decision. 

The claim of entitlement to service connection for a cervical 
spine disorder is the subject of the remand herein.

The veteran has also raised the issue of entitlement to 
service connection for premature ejaculation secondary to the 
surgeries for his service-connected ureteral calculus.  This 
issue has not been developed or certified for appeal and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for service-
connected ureteral calculus, right and left, with residual 
tender and painful scar, is plausible, and the RO has 
obtained sufficient evidence for an equitable disposition of 
this claim.

2.  The veteran's service-connected ureteral calculus, right 
and left, with residual tender and painful scar, is 
manifested by a tender scar and occasional attacks of renal 
colic.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for an 
increased rating for service-connected ureteral calculus, 
right and left, with residual tender and painful scar, and VA 
has satisfied its statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for the assignment of a separate 10 percent 
disability rating, and not higher, for service-connected 
ureteral calculus, right and left, with residual tender and 
painful scar have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804, 
and 4.115b, Diagnostic Codes 7508 and 7509 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected ureteral calculus, right and left, 
with residual tender and painful scar

I.  Factual background

In January 1983, the veteran filed a claim for service 
connection for residuals of kidney surgery.  Service medical 
records showed that in July 1982 he underwent a basket 
extraction of a right ureteral calculus.  It was noted at 
that time that he had a calculus in the left kidney.  He was 
hospitalized from August to September 1982 for a left 
pyelolithotomy.

A rating decision of March 1983, inter alia, granted service 
connection for ureteral calculus, left and right, and 
assigned a noncompensable disability rating under Diagnostic 
Code 7508.  The veteran perfected his appeal as to that 
decision.

The veteran submitted a letter from William Hughes Milam, 
M.D., dated March 1984, which indicated that he complained of 
left flank pain since the surgery in August 1982.  The pain 
was exacerbated when the veteran lay on his right side and 
when he twisted his torso.  The pain was located around the 
area of the previous incision and did not radiate to the 
groin or back.  Examination showed hypersensitivity over the 
incision.  Dr. Milam's opinion was that the veteran had 
incisional pain secondary to cutaneous nerve irritation from 
the previous operation as well as some mild prostatitis.

In June 1984, the veteran underwent a VA examination.  He 
complained of continuous pain on his left side and occasional 
difficulty urinating.  He urinated more since his operation.  
Examination of his abdomen showed a well-healed nephrostomy 
scar on the left flank.  X-rays showed a possible renal 
calculus in the right kidney.  Diagnoses included status post 
nephrostomy for nephrolithiasis with unexplained tenderness 
on the left flank and possible renal calculus, right upper 
pole, stable, small.

A Board decision of February 1985, inter alia, denied a 
compensable disability rating for ureteral calculus.  

In October 1992, the veteran filed a claim for a compensable 
disability rating for ureteral calculus, stating that he had 
extreme pain in the left side, swelling, and increased urine 
discharge.

In November 1992, the veteran underwent a VA examination.  He 
complained of continued pain in his left flank, especially 
with exercise, squatting or running.  He reported constant 
discomfort in his side and problems sleeping on his right 
side because it pulled on his left side.  He had no 
hematuria.  Examination showed a well-healed left flank scar, 
where the veteran had hypersensitivity.  He said it felt like 
electricity shooting through his side when the scar was 
touched.  There was no evidence of hernia formation or muscle 
weakness in this area.  The examiner was unable to determine 
the cause of the veteran's hypersensitivity of the scar.  The 
examiner's impression was status post nephrolithotomy with 
flank pain.  X-rays of the kidney, ureter, and bladder showed 
a few calcific densities in the upper and lower poles of the 
right kidney and a small calcific density in the lower pole 
of the left kidney, which could represent renal calculi.  A 
renal scan conducted in December 1992 was unremarkable.  
There was good bilateral function of both kidneys, which were 
normal in size without defects.  A bilateral renal ultrasound 
conducted in December 1992 showed no evidence of caliectasis 
in either kidney, two small echogenic foci with posterior 
acoustic shadowing in the right kidney, no renal masses, and 
a single echogenic area with posterior acoustic shadowing, 
probably due to a renal stone.

A rating decision of March 1993, inter alia, granted a 10 
percent disability rating for the veteran's service-connected 
disability on the basis of a tender, painful surgical scar.  
The veteran's disability was recharacterized as uretal 
calculus, right and left, with residual tender/painful 
surgical scar, and evaluated under Diagnostic Code 7508-7804. 

Thereafter, the veteran submitted medical treatment records 
covering the period March to November 1985 from Family 
Practice Associates.  These only noted a past history of 
removal of kidney stones.

The veteran also submitted medical records from Dr. Morris at 
the Family Medical Group covering the period May 1989 to June 
1990.  The records, likewise, noted a past history of 
ureteral calculi. 

The veteran further submitted records for treatment from Jon 
Michael Beall, M.D., at The Medical Clinic, covering the 
period June 1990 to January 1992.  Again, these records 
showed a history of removal of kidney stones. 

The veteran also submitted a letter from Robert P. Myers, 
M.D., dated September 1990, showing complaints of left flank 
pain.  The incision was well healed and there was no evidence 
of hernia.  Dr. Myers indicated that the etiology of the pain 
was uncertain, but it was possible that the veteran had an 
entrapped nerve from development of scar tissue.

The veteran submitted a letter from William R. Smith, M.D., 
dated in August 1992.  The veteran complained of episodic 
left flank pain and swelling, especially with physical 
activity.  He had had no recurrent episodes of 
nephrolithiasis since 1981 since liberalizing his fluid 
intake.  He denied problems with prostatitis, bladder 
infection, or upper urinary tract infection.  Examination of 
his abdomen showed no direct or rebound tenderness.  Bowel 
sounds were active.  There was a well-healed scar in the left 
flank.  There was no obvious bulging of the left flank when 
compared to the right.  There was an area of increased pain 
on palpation along the scar line of the old surgical wound.  
There was no evidence of infection or fluctuance at the site.  
Urinalysis showed trace proteinuria.  A renal ultrasound 
showed no evidence of hydronephrosis or stones in either 
kidney.  There was slight lobulation to the lateral border of 
the left kidney, probably reflecting earlier surgical 
changes.  Dr. Smith concluded that the veteran had 
significant pain and tenderness at his incisional site, but 
otherwise had no identifiable anatomical or functional 
abnormalities of the kidneys as revealed by 24-hour 
collection, renal ultrasound and serum chemistries.  Dr. 
Smith stated that the veteran's pain was real and likely the 
result of disruption of the nerve fibers in the area of the 
scar.

The veteran submitted medical records from Joe Johnston, 
M.D., covering the period February 1978 to January 1993.  In 
March 1988, it was noted that he had a history of dysuria and 
kidney stones without hematuria.  In a letter dated September 
1992, Dr. Johnston indicated that he had treated the veteran 
for weakness and pain in the left flank area secondary to old 
renal surgery for kidney stones.  

Upon VA examination in November 1993, it was noted that the 
veteran had normal renal function.

The RO obtained the veteran's service medical records from 
the National Guard covering the period October 1986 to June 
1993.  In June 1992, he complained of chronic pain in the 
left flank due to old kidney surgery.  He stated that he 
could not run in physical training due to pain.  The reports 
of physical examinations conducted in October 1986, November 
1987, May 1989, and April 1993 noted his past history of 
surgery for removal of kidney stones, as well as the presence 
of a scar on the left flank.  The veteran gave a history of 
frequent or painful urination and kidney stone or blood in 
the urine in April 1993.  Examination of the genitourinary 
system, including urinalysis, was normal.

The RO also obtained the veteran's service medical records 
covering the period November 1982 to June 1987 for inactive 
service with the National Guard, including the reports of 
physical examinations conducted in December 1982, September 
1985, and September 1986.  The prior removal of kidney stones 
and the resulting left flank scar were noted.

In January 1995, the veteran underwent a VA genitourinary 
examination.  He indicated that he still had kidney stones, 
and he had been told that he had seven stones in the left 
kidney.  He had rare episodes of pain that he related to 
kidney stones.  He stated that sometimes he had pain in the 
left side and sometimes in the suprapubic area.  He stated 
that he was having pain in the suprapubic area four to five 
days earlier, and he was seen in the VA genitourinary clinic.  
He stated that a film of the abdomen and urinalysis were 
conducted, and he was told that he probably did not have a 
stone in the ureter.  He also had pain in the left flank 
secondary to his scar.  He stated that the scar had been 
tender ever since the operation.  He indicated that the pain 
kept him from sleeping on his left side.  Examination showed 
no tenderness to fist percussion in the left flank.  The 
veteran had a scar on the left flank secondary to previous 
nephrolithotomy.  There was no redness or any indication of 
hernia, and the cause of his pain in the scar was not 
apparent.  The examiner's impression was urinary calculi.

A rating decision of May 1995 continued the 10 percent 
disability rating for service-connected uretal calculus, 
right and left, with residual tender/painful surgical scar. 

The veteran next submitted a copy of his application for 
disability retirement dated August 1995.  The diagnoses 
included chronic renal calculi, moderate, with a fair 
prognosis.

The veteran also submitted a statement from his brother dated 
September 1995.  His brother stated that the veteran was in 
excellent physical condition during high school where he 
worked on the family farm and participated in athletics.  His 
health was good when he joined the service, but his health 
had not been the same since separation from service.  His 
kidney operation altered his ability to do some of the things 
he used to do such as swimming, lifting weights, and running.  

The RO obtained the veteran's medical records from the VA 
Medical Center (VAMC) in Jackson covering the period December 
1994 to June 1995.  In January 1995, the veteran denied flank 
pain, but indicated that he had suprapubic discomfort of one 
week's duration.  He also complained of severe muscle spasm 
over the flank scar.  Examination showed the left flank 
incision was well healed.  There was tenderness to deep 
palpation of the left suprapubic area.  The rectal 
examination showed a small, non-tender prostate without 
nodules.  The examiner's assessments were asymptomatic stone 
disease, suprapubic tenderness, and muscle spasm.

In March 1995, the veteran complained of pain in the right 
flank radiating to the right abdomen and penis.  He indicated 
that he began to have pain a few days earlier, but the pain 
had increased.  He had not noticed blood in the urine.  He 
did have urgency and dysuria.  Examination showed his abdomen 
was soft and tender to palpation in the suprapubic area and 
right upper quadrant.  There was no rebound or mass.  The 
diagnosis was prostatitis.  Later in March 1995, it was noted 
that the veteran was being followed for a history of renal 
stones, status post open procedure on the left in the 1980s.  
X-rays of the kidney, urine, and bladder in January 1995 
showed probable multiple renal calculi.  Urinalysis in early 
March 1995 was normal.  A 24-hour urine test in June 1993 
showed mildly elevated oxalate and uric acid, and a 24-hour 
urine test in January 1995 showed very high oxalate.  The 
veteran indicated that the pain on his prior visit had been 
diagnosed as prostatitis, and he complained of occasional low 
back pain.  Examination showed no costovertebral angle 
tenderness, and the examiner's assessment was renal calculi.

In June 1996, the veteran filed a claim for an increased 
rating for his ureteral calculus.  He stated that he had 
surgery in June 1996 and was scheduled for another operation 
in July 1996.  Accordingly, the RO obtained the veteran's 
medical records from the VAMC in Jackson covering the period 
June 1996 to July 1996. 

In June 1996, the veteran complained of left loin pain with 
some nausea.  There was no loin to groin radiation.  
Examination showed tenderness in the left flank, and the 
diagnosis was left renal colic.  The following day, he 
underwent left retrograde pyelogram and left ureteral stent 
in order to rule-out a left renal stone.  A diagnosis of left 
ureteral stone was rendered.  The veteran subsequently 
complained of a small amount of flank hematuria, urgency, 
hesitancy and difficulty urinating.  It was noted that the 
stent was in good position.  The left ureteral stone had not 
changed position.  The examiner's assessment was that the 
veteran was experiencing much discomfort from the stent.  In 
July 1996, he underwent left ureteropyeloscopy for extraction 
of a ureteral stone.  In mid July 1996, the stent was 
removed.

A rating decision of July 1996 assigned a temporary 100 
percent disability rating for ureteral calculus from June 16, 
1996, to July 31, 1996, under the provisions of 38 C.F.R. 
§ 4.30 with a continued 10 percent disability rating 
thereafter.  The veteran appealed the RO's decision to the 
Board.

In his notice of disagreement, the veteran stated that he 
suffered with more pain than just a tender, painful surgical 
scar.  He stated that the pain was deeper and more severe 
than just the scar.  He stated that he still had urgency and 
difficulty urinating.  He was unable to sleep on his right 
side, and he had pain in his back.  He indicated that he 
still had kidney stones in both kidneys, which were very 
painful.

The RO obtained records from a Social Security Administration 
determination in September 1996.  The medical evidence 
discussed in these records did not pertain to the service-
connected ureteral calculus.

In October 1997, the veteran underwent a VA genitourinary 
examination.  He related a history of numerous calculi and 
surgeries, consistent with that discussed above.  He 
indicated that after the procedure in August 1996, he was 
told that he had no residual ureteral calculi but he had 
stones in both kidneys.  He had not passed a stone since that 
time.  He complained of discomfort in the left side of the 
abdomen, which he related to the scar.  Examination showed 
the abdomen was soft with no masses, muscle guarding, or 
rigidity.  He complained of pain with palpation of both left 
abdominal quadrants.  On examining the left flank scar, he 
did not seem to have any significant weakness or hernia.  On 
pressing the scar, the examiner could not elicit any pain at 
all.  However, on palpating the epigastrium, left upper 
quadrant, and lower left quadrant, the veteran did complain 
of pain, although there was no muscle guarding or rigidity.  
The examiner noted that it did not seem that the pain was 
related to the scar.  Rectal examination showed normal anal 
sphincter tone, and the prostate felt benign.  The examiner's 
impressions included obstipation following ureteral 
instrumentation for ureteral calculi and left abdominal pain, 
etiology undetermined.

Upon VA scar examination in October 1997, the veteran stated 
that his scar had bothered him since his in-service surgery 
and affected his lifestyle.  He stated that he was unable to 
work.  He was reportedly not as strong as he used to be and 
had to give up jogging and weight lifting due to pain in the 
scar and muscle spasm.  He was also reportedly unable to 
sleep on his left side because the scar was very sensitive.  
He denied any improvement with interventional measures such 
as transcutaneous electrical nerve stimulation (TENS).  On 
examination, the examiner noted a 20-centimeter, very 
sensitive and tender, well-healed scar in the left flank.  
There was a two-centimeter scar that was similar and inferior 
to this.


II.  Legal analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased pain from kidney stones, urgency, and difficulty 
urinating.  The Board finds that the veteran has satisfied 
the initial burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran VA examinations.  
There is no indication of additional medical records that the 
RO failed to obtain.  Therefore, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1999), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1999).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999). 

The veteran is currently evaluated as 10 percent disabled for 
his ureteral calculus under Diagnostic Code 7804-7508.  In 
the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1999).  The hyphenated 
diagnostic code in this case indicated that nephrolithiasis 
under Diagnostic Code 7508 is the service-connected disorder, 
and a scar under Diagnostic Code 7804 is a residual 
condition.  As noted above, the veteran's 10 percent rating 
is assigned on the basis of a painful scar.  

A 10 percent rating is warranted under Diagnostic Code 7803 
for scars, superficial, poorly nourished, with repeated 
ulceration.  Under Diagnostic Code 7804, a 10 percent rating 
is warranted for scars, superficial, tender and painful on 
objective demonstration.  Scars may also be rated on 
limitation of function of an affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1999).  

The Board is of the opinion that the veteran's scar is 
appropriately rated as 10 percent disabling.  As detailed 
above, the most recent medical findings, i.e., the October 
1997 VA scars examination report, demonstrate that the scar 
is tender on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).  The VA examiner stated that the 
scar was very sensitive and tender on examination.  Although 
the October 1997 VA genitourinary examiner was not able to 
elicit any pain on pressing the scar, some of the earlier 
medical evidence indicates that the veteran may have some 
nerve irritation or entrapment along the surgical scar 
leading to hypersensitivity, and the Board resolves any doubt 
in the veteran's favor.  See 38 C.F.R. §§ 3.103, 4.3 (1999).  
There have been no findings of ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (1999).  To the contrary, the 
scar has consistently been described as well healed, 
including on recent VA scars examination in October 1997.  
Diagnostic Codes 7803 and 7804 do not provide a basis for a 
rating in excess of 10 percent.  

The recent evidence of record is also negative for objective 
findings showing any functional impairment associated with 
the service-connected scar.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (1999).  For example, on VA genitourinary 
examination in October 1997, the veteran's abdomen was soft 
with no masses, muscle guarding, or rigidity.  On examining 
the left flank scar, the examiner specifically noted that he 
did not seem to have any significant weakness or hernia and 
on pressing the scar, could not elicit any pain at all.  On 
palpating the epigastrium, left upper quadrant, and lower 
left quadrant, the veteran did complain of pain, but the 
examiner stated that it did not seem that the pain was 
related to the scar.  

The Board is cognizant that the veteran has stated that he is 
unable to work, sleep or exercise due to pain in the scar and 
muscle spasm.  His brother also reported that the veteran's 
kidney operation altered his ability to do some of the things 
he used to do such as swimming, lifting weights, and running.  
However, there is no objective medical evidence of record 
supporting these assertions.  The Board finds that the 
probative weight of the veteran's statements about the extent 
and frequency of his subjective symptoms are not credible 
when compared with the medical records of treatment.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  As noted above, the VA examiner 
genitourinary in October 1997 specifically indicated that the 
veteran did not seem to have any significant weakness or 
hernia associated with his scar.  Further, the veteran's own 
statements and his brother's statements concerning limitation 
of function associated with the scar are not competent.  
While the veteran is competent to describe his symptoms, he 
is not competent to identify them as residuals of the 
service-connected scar.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The October 1997 VA genitourinary examiner 
stated that the subjective complaints of pain on palpation of 
the epigastrium and left upper lower quadrants did not seem 
to be related to the scar.  

The medical evidence associated with the claims file shows 
that the veteran has uretal calculus associated with the 
service-connected disability.  The manifestations 
attributable to uretal calculus are separate and distinct 
from the symptomatology for which the veteran is being 
compensated under Diagnostic Code 7804.  The symptomatology 
for the uretal calculus is not duplicative of or overlapping 
with the symptomatology of the scar.  If there was additional 
disability attributable to the uretal calculus, the veteran 
would be entitled to a separate disability rating.  The 
veteran is seeking a higher rating for his service-connected 
disability, and uretal calculus is one manifestation of that 
disability.  Consideration is therefore given to whether a 
separate evaluation for the uretal calculus should be 
assigned under an applicable diagnostic code.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994); 38 C.F.R. § 4.14 
(1999).

Under Diagnostic Code 7508, nephrolithiasis is rated as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following:  diet therapy, drug 
therapy, and/or invasive or non-invasive procedures more than 
two times per year.  This would warrant a 30 percent rating.  
38 C.F.R. § 4.115b, Diagnostic Code 7508 (1999).  Diagnostic 
Code 7510 for ureterolithiasis contains the same rating 
criteria.  There is no indication in any of the medical 
evidence of record that any of these criteria are present.  
The medical evidence does not show that the veteran requires 
diet or drug therapy.  After the in-service surgery in 1982, 
the veteran did not require an additional surgical procedure 
until 1996.  In 1996, he underwent two procedures, and he has 
not undergone any since.  Consequently, his ureteral calculus 
does not require more than two procedures per year.  

Therefore, the veteran service-connected ureteral/renal 
calculus should be rated under Diagnostic Code 7509 for 
hydronephrosis.  A 10 percent rating contemplates 
hydronephrosis with only an occasional attack of colic, with 
no infection and no catheter drainage.  The next higher 
rating of 20 percent contemplates frequent attacks of colic, 
requiring catheter drainage.  A 30 percent disability rating 
is assigned when there are frequent attacks of colic with 
infection (pyonephrosis), kidney function greatly impaired.  
A severe condition is rated as renal dysfunction (see 
38 C.F.R. § 4.115a).  38 C.F.R. § 4.115b, Diagnostic Code 
7509 (1999).
 
After reviewing the medical evidence, the Board finds that 
the veteran's impairment from his service-connected uretal 
calculus warrants a separate compensable rating under 
Diagnostic Code 7509.  The evidence of record shows that he 
suffers occasional attacks of colic, as required for the 
assignment of a 10 percent disability rating.  For example, 
in March 1995 the veteran complained of pain in the right 
flank radiating to the right abdomen, and examination showed 
that his abdomen was tender to palpation in the suprapubic 
area and right upper quadrant.  X-rays of the kidney, urine, 
and bladder in January 1995 had shown probable multiple renal 
calculi.  A 24-hour urine test in January 1995 also showed 
very high oxalate.  The examiner's assessment was renal 
calculi.  The veteran was next treated for left loin pain 
with some nausea in June 1996, approximately 15 months later.  
Examination at that time  showed tenderness in the left 
flank, and the diagnosis was left renal colic.  

While the veteran does have a history of both kidney and 
ureteral stones, he does not have frequent attacks of colic 
requiring catheter drainage, so as to warrant to assignment 
of a separate 20 percent rating under Diagnostic Code 7509.  
As noted above, between 1982 and 1996, his renal calculi 
condition was relatively asymptomatic, except for his 
complaints of flank pain.  The veteran's complaints of flank 
pain have primarily focused on the site of the surgical scar.  
On VA genitourinary examination in October 1997, he 
complained of discomfort in the left side of the abdomen, but 
he related this to his scar and stated that he had not passed 
a stone since the episode in 1996.  With respect to 
complaints of more generalized abdominal pain, the veteran 
was treated for renal colic in early 1995, and then not again 
until June 1996, approximately 15 months later.  On VA 
examination in January 1995, he reported that he had only 
rare episodes of pain that he related to kidney stones.  On 
more recent VA genitourinary examination in October 1997, he 
complained of pain with palpation of both left abdominal 
quadrants; however, the examiner diagnosed left abdominal 
pain, etiology undetermined.  In fact, several examiners over 
the years have indicated that the etiology of this pain is 
uncertain.  Therefore, regardless of his statement that the 
pain is much deeper than the scar, the requisite criteria for 
a rating in excess of separate 10 percent are not shown by 
the medical evidence. 

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his disability.  Although it 
may be true that he continues to have kidney stones, this 
disorder currently does not require procedures or treatment 
that meets the criteria for a disability rating in excess of 
10 percent.  The Board has considered all other potentially 
applicable diagnostic codes, as discussed above.  
Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of a separate 20 percent 
disability rating for the veteran's service-connected 
ureteral calculus, left and right.  The evidence supports the 
assignment of a separate 10 percent disability evaluation, 
and not higher, under Diagnostic Code 7509.  Accordingly, a 
separate 10 percent rating will be granted.


ORDER

Entitlement to a separate 10 percent disability rating, and 
not more, for service-connected ureteral calculus, left and 
right, with residual tender and painful scar, is granted, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.



REMAND

Service connection for a cervical spine disorder

In order to ensure proper compliance with the law, applicable 
regulations, and precedent decisions of the Court, the Board 
finds that additional development of the evidentiary record 
is required.  

In the September 1999 Memorandum Decision, the Court 
indicated that the veteran suffered from several disorders of 
the cervical spine, including chronic neck pain, cervical 
spondylosis, degenerative arthritis, and a herniated nucleus 
pulposus (HNP), the latter of which Victor W. Yawn, M.D. 
indicated was possibly related to service.  Dr. Yawn also 
diagnosed the veteran as having degenerative disk disease of 
the cervical spine, which he felt was not related to service.  
Upon VA examination in November 1997, the veteran was 
diagnosed as having degenerative disc disease of the cervical 
spine based upon x-rays of the cervical spine, which the 
examiner, likewise, found was not attributed to service.  The 
Court noted that the Board, "relying on the 1997 VA 
examination, concluded that the 'medical evidence does not 
establish that any current cervical disorder is the result of 
an in[-]service injury.'"  The Court found, however, that 
the 1997 VA examination failed to address whether the veteran 
was suffering from an HNP, and, if so, the likely etiology of 
that condition.  Because of this deficiency, the Court 
determined that the 1997 VA examination failed to comply with 
the Board's 1997 remand and remanded the matter in order for 
VA to obtain an examination that complies with the August 
1997 Board remand and the decision of the Court.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, on 
remand the veteran should be afforded an appropriate VA 
examination.

Further, any recent medical records showing treatment for a 
cervical spine disorder may prove relevant to the claim and 
should be obtained on remand.

Finally, additional relevant evidence consisting of 
statements from the veteran's ex-wife and Rahul Vohra, M.D. 
was received in 1998, subsequent to the issuance of the 
November 1997 supplemental statement of the case addressing 
the issue on appeal.  Therefore, in accordance with 38 C.F.R. 
§§ 19.31 and 19.37, the RO must consider this evidence and 
issue of a supplemental statement of the case.

Therefore, this case is REMANDED for the following:

1.  Request that the veteran provide a 
list of those who have treated him for his 
cervical spine disorder since 1996 and 
obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board is 
particularly interested in any treatment 
received at the Jackson, Mississippi, 
VAMC. 

With respect to the VAMC, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any requests for private treatment 
records are not successful, the veteran 
and his representative should be advised 
of this and given the opportunity to 
obtain and submit the records, in keeping 
with the veteran's responsibility to 
submit evidence in support of his claim.  
38 C.F.R. § 3.159(c).

2.  After obtaining as many of the above 
records as possible, afford the veteran a 
VA examination by a specialist in 
orthopedics.  The examiner should be 
provided a copy of this remand and the 
veteran's entire claims folder.  The 
examiner is asked to indicate that he or 
she has reviewed this material in its 
entirety, including the service medical 
records.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
cervical spine disorder(s), including, but 
not limited to degenerative disc disease 
and an HNP.  The examiner is asked to 
indicate whether an HNP is properly 
classified as degenerative disc disease or 
whether these are separate and distinct 
disabilities.  If the veteran does not 
suffer from an HNP of the cervical spine, 
the examiner should so state and discuss 
what medical findings support such a 
conclusion.

The examiner is also asked to express an 
opinion as to whether it is at least as 
likely as not that any current cervical 
spine disorder is related to any disease 
or injury in service, including the 
veteran's complaints of neck pain.  Each 
neck disorder identified on examination 
should be discussed separately, i.e., 
degenerative disc disease, HNP, etc. 

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
for evaluation of the condition at issue, 
such testing or examination is to be 
accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development is 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination. 

5.  If any benefit sought remains denied, 
the veteran and his attorney should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond. 

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



